Exhibit 10.5

EXECUTION COPY

[ValueAct Letterhead]

 

To:

  

Misys plc

One Kingdom Street

Paddington

London

W2 6BC

United Kingdom

 

Date:

   9 June 2010

Dear Sirs,

We refer to a proposed disposal (the “Disposal”), to be effected pursuant to the
Framework Agreement, dated as of the date hereof, between Misys plc, a public
limited company incorporated under the laws of England and Wales with registered
number 01360027 (the “Company”) and Allscripts-Misys Healthcare Solutions, Inc.
(“Arsenal”, a Delaware corporation (the “Framework Agreement”), details of which
will be set out in the circular to be sent by the Company to its shareholders
(the “Shareholder Circular”).

It is intended that the Shareholder Circular will contain a notice of general
meeting (the “General Meeting”) to approve an ordinary resolution approving the
Disposal (as a Class 1 transaction under the UK Listing Authority’s Listing
Rules) (the “Resolution”).

By this deed we hereby confirm (in the case of paragraph 1 below), represent and
warrant (in the case of paragraph 4 below), acknowledge (in the case of
paragraph 5 below), covenant and irrevocably undertake in the terms set out
below.

 

1. We confirm that:

 

  (a) the number of ordinary shares of 1p each in the capital of the Company
specified below (the “Shares”) are, as at the date of this undertaking, legally
and beneficially owned by us free from any charge, security interest, option,
lien, equity, restriction or any other encumbrance whatsoever:

 

A

Name and registered address of

registered holder

 

B

Number of Shares

ValueAct Capital Master Fund, L.P.

  140,764,642

 

  (b) we have full discretionary right, capacity and authority to control the
exercise of all voting rights attached to the Shares and there are no other
shares in the capital of the Company in which we have any interest (as defined
in the City Code on Takeovers and Merger) or have any such rights.

 

2.      (a) At the General Meeting of the Company’s shareholders at which
shareholders will be asked to consider and approve the Resolution, we undertake
that:

(i) we shall vote in respect of the Shares in favour of the Resolution to be
proposed at the General Meeting (or any adjournment thereof);

 

1



--------------------------------------------------------------------------------

(ii) we shall vote against any proposed adjournment of the General Meeting put
to the meeting other than with the Company’s prior written consent;

(iii) (subject to paragraph (iv) below) we shall not join in demanding a poll
unless such a poll is to be taken forthwith;

(iv) if the Resolution is defeated on a show of hands, we shall call for and
join in demanding a poll on such resolution; and

(v) we shall not revoke or otherwise withdraw any form of proxy submitted by us
or on our behalf in accordance with the provisions of paragraph (i) above.

 

  (b) At or prior to the General Meeting, we shall not (without the prior
consent of the Company) do anything which restricts the voting rights of any of
the Shares nor shall we exercise the voting rights attaching to the Shares in
any manner which impedes or frustrates the Disposal (including, but without
limitation, by voting in favour of any competing proposal) or the passing of the
Resolution.

 

3. We represent and warrant to you that:

 

  (a) we have the legal capacity to execute and deliver this undertaking, to
perform our obligations hereunder and to consummate the transactions
contemplated hereby;

 

  (b) this undertaking has been duly and validly executed and delivered by us
and constitutes a legal, valid and binding obligation of us, enforceable against
us in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, moratorium or other similar laws relating to creditors
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

 

  (c) the execution and delivery of this undertaking by us does not, and the
performance of our obligations under this undertaking and the consummation by us
of the transactions contemplated hereby will not, (i) conflict with or violate
any law, rule, regulation, order, judgment or decree applicable to us or
(ii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under any contract to
which we are a party;

 

  (d) the execution and delivery of this undertaking by us does not, and the
performance of our obligations under this undertaking will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any court or arbitrator or any governmental entity, agency or official; and

 

  (e) we are a sophisticated investor with respect to our Shares and have
independently and without reliance upon the Company and based on such
information as we have deemed appropriate, made our own analysis and decision to
enter into this undertaking.

 

4. We acknowledge that the Company has not made, and does not make, any
representation or warranty, whether express or implied, of any kind or character
whatsoever to us.

 

5. Save as set out in this deed, we agree that we shall not sell, transfer,
grant security in respect of, or otherwise dispose of any interest in, the
Shares (or any rights arising in relation to the Shares) at any time prior to
the earlier of: (i) the conclusion of the General Meeting; or (ii) the
termination of this undertaking in accordance with paragraph 7 below.

 

2



--------------------------------------------------------------------------------

6. We agree that, if we fail to vote or act in accordance with this undertaking
or breach any of our obligations in this undertaking, damages may not be an
adequate remedy and, accordingly, the Company shall be entitled to seek the
remedy of specific performance or injunctive relief in any court of competent
jurisdiction. Nothing contained in this undertaking shall be construed as
prohibiting any person from pursuing any other remedies available to it, either
at law or in equity, in relation to such breach of this undertaking.

 

7. The terms of this undertaking shall terminate and cease to be of any further
effect upon (i) the termination of the Framework Agreement, in accordance with
its terms, (ii) the board of directors of the Company shall have effected a
Shareholder Adverse Recommendation Change (as defined in the Voting Agreement)
or (iii) December 9, 2010; and where this deed does so terminate it is
acknowledged that no person shall have any claim against any other person
pursuant to the terms of this undertaking save in respect of any prior breaches
of such terms. “Voting Agreement” shall have the meaning set forth in the
Framework Agreement.

 

8. We shall, as promptly as practicable, notify the Company of the number of any
new shares in the capital of the Company acquired by us, if any, after the date
hereof and prior to the General Meeting. Any such shares shall be subject to the
terms of this undertaking as though beneficially owned by us on the date hereof.

 

9. We agree that we will promptly notify the Company in writing upon any
representation or warranty given by us in this undertaking becoming untrue in
any material respect or upon an obligation of us not being complied with in any
material respect.

 

10. We authorise each of the Company, Arsenal and Eclipsys Corporation
(“Emerald”) to refer to this undertaking in any document, announcement or medium
which you are required to release or to disclose it to any persons, if you are
required to so disclose by law, regulation, any competent judicial or regulatory
body (including, but not limited to, the UK Listing Authority the UK Panel on
Takeovers and Mergers and the U.S. Securities and Exchange Commission).

 

11. Any time, date or period mentioned in this undertaking may be extended by
mutual agreement in writing between us and the Company if, but only if, such
extension is in writing and is signed by each of Arsenal and Emerald, but time
shall be of the essence as regards any time, date or period mentioned in this
undertaking or as extended by mutual agreement. No provision of this Agreement
may be amended or waived, and no consent shall be granted hereunder, without the
prior written approval of Arsenal and Emerald.

 

12. If any term or provision contained in this undertaking shall be held to be
illegal or unenforceable, in whole or in part, by a court of competent
jurisdiction, that term or provision shall to that extent be deemed not to form
part of this undertaking and the enforceability of the remainder of this
undertaking shall be unaffected.

 

13. This undertaking and any non-contractual obligations arising out of or in
connection with it, shall be governed by, and construed in accordance with,
English law and we hereby submit to the exclusive jurisdiction of the English
courts as regards any claim or matter arising in relation to this undertaking
(including a dispute relating to any non-contractual obligations arising out of
or in connection with this undertaking).

 

14.

All notices, requests, claims, demands and other communications under this
undertaking shall be in writing and shall be deemed given (a) on the date of
delivery, upon delivery in person or if sent by facsimile (receipt of which is
confirmed), (b) on the day after delivery, by registered or certified mail
(postage prepaid, return receipt requested), or (c) one business day after
having been sent by express mail through a nationally recognised overnight
courier, in each case to the parties at the following addresses (or at such
other address for a party as shall be

 

3



--------------------------------------------------------------------------------

  specified by like notice):

if to us, to:

ValueAct Capital Master Fund L.P.

435 Pacific Avenue, 4th Floor

San Francisco, CA 94133

United States of America

 

Telephone:    +1 (415) 362-3700 Fax:    +1 (415) 362-5727 Attention:    Allison
Bennington

with a copy (which copy shall not constitute notice) to:

Freshfields Bruckhaus Deringer

65 Fleet Street

London

EC4Y 1HS

United Kingdom

 

Telephone:    +44 20 7832 7039 Fax:    +44 20 7832 7649 Attention:    Donald J.
Guiney

if to the Company, to:

Misys plc

One Kingdom Street

Paddington

London

W2 6BL

United Kingdom

 

Telephone:    +44 (0)20 3320 5575 Fax:    +44 (0)20 3320 1716 Attention:    Tom
Kilroy

with a copy (which copy shall not constitute notice) to:

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

 

Telephone:    +1 212 610 6471 Fax:    +1 212 610 6399 Attention:    A. Peter
Harwich

if to Arsenal, to:

Allscripts-Misys Healthcare Solutions, Inc.

222 Merchandise Mart Plaza, Suite 2024

Chicago, IL 60654

 

4



--------------------------------------------------------------------------------

Telephone:    +1 800 654 0889 Fax:    +1 312 506 1208 Attention:    General
Counsel

with a copy (which copy shall not constitute notice) to:

 

Sidley Austin LLP One South Dearborn Chicago, IL 60603 Telephone:    +1 312 853
7000 Fax:    +1 312 853 7036 Attention:    Frederick C. Lowinger; Gary D.
Gerstman

and

 

Winston & Strawn LLP 35 W. Wacker Drive Chicago, IL 60601 Telephone:    +1 312
558 5600 Fax:    +1 312 558 5700 Attention:    Robert F. Wall

if to Emerald, to:

 

Eclipsys Corporation Three Ravinia Drive Atlanta, GA 30348 Telephone:    +1 404
847 5000 Fax:    +1 404 847 5777 Attention:    General Counsel

with a copy (which copy shall not constitute notice) to:

 

King & Spalding LLP 1180 Peachtree Street, NE Atlanta, GA 30309 Telephone:    +1
404 572 4600 Fax:    +1 404 572 5133 Attention:    John D. Capers, Jr.; C.
William Baxley

 

16. This undertaking shall not have any effect unless and until we receive the
Company’s written acceptance of the terms set out in this undertaking.

 

17. Each of Arsenal and Emerald shall be a third party beneficiary of this
Agreement and entitled to enforce each of the provisions hereof.

 

5



--------------------------------------------------------------------------------

IN WITNESS whereof this undertaking has been duly executed by us as a deed and
has been delivered on the date first stated above.

Executed as a deed for ValueAct Capital Master Fund, L.P. by its General
Partner, VA Partners I, LLC under its authority

 

/s/ G. Mason Morfit

G. Mason Morfit

Countersigned by way of agreement with the terms of this undertaking.

 

EXECUTED as a deed by MISYS PLC     )   acting by J. Michael Lawrie, a director
    )  

/s/ J. Michael Lawrie

in the presence of:     )       Director Witness’s Signature  

/s/ Jeff Olson

      Name:  

Jeff Olson

      Address:  

c/o Allen & Overy LLP

       

1221 Avenue of the Americas

       

New York, NY 10020

     

 

6



--------------------------------------------------------------------------------

EXECUTED as a deed by ALLSCRIPTS-MISYS

HEALTHCARE SOLUTIONS, INC., solely in its

capacity as a third-party beneficiary

   )    acting by                     , a                           )   

/s/ Glen Tullman

in the presence of:      )        Title: CEO Witness’s Signature          

/s/ Lee A. Shapiro

        Name:  

Lee A. Shapiro

        Address:  

222 Merchandise Mart

         

Chicago, IL 60654

       

 

EXECUTED as a deed by ECLIPSYS

CORPORATION, solely in its capacity as a third-party

beneficiary

   )    acting by Philip M. Pead, a President and CEO      )   

/s/ Philip M. Pead

in the presence of:      )        Title: President and CEO
Witness’s Signature          

/s/ Cheryl K. Simmons

        Name:  

Cheryl K. Simmons

        Address:  

 

         

 

       

 

7